     Case 5:18-cv-03092-JWB-KGG Document 87 Filed 05/05/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS


BRIAN MICHAEL WATERMAN,                       )
                                              )
                          Plaintiff,          )
                                              )
      vs.                                     )      Case No. 18-3092-CM-KGG
                                              )
DAVID GROVES, et al.,                         )
                                              )
                          Defendants.         )
                                              )

                       MEMORANDUM & ORDER ON
                      MOTION TO APPOINT COUNSEL

      Now before the Court is the third Motion to Appoint Counsel (Doc. 86) filed

by Plaintiff Brian Michael Jones. Plaintiff, who is a prisoner in the Sedgwick

County Jail, brings this civil rights action pro se against certain Defendants

associated with the Cherokee County Jail, where he was previously incarcerated.

      As an initial matter, the Court notes that this case remains stayed, at

Plaintiff’s request, until July 31, 2020. (Docs. 82, 83.) Plaintiff was specifically

reminded by the District Court that “no further motions or briefing should be filed

until July 31, 2020, with the exception of the briefing ordered on Plaintiff’s




                                          1
     Case 5:18-cv-03092-JWB-KGG Document 87 Filed 05/05/20 Page 2 of 4




Motion for Relief from Judgment.” (Doc. 85, at 3-4.) Even so, Plaintiff filed the

present motion requesting counsel. In the interests of judicial economy, the Court

will address Plaintiff’s request. Plaintiff is again, however, instructed that no

further filings are permitted in this case until July 31, 2020. (Doc. 78.)

      The Court also notes that Plaintiff has filed two previous motions to appoint

counsel in this case. (Doc. 32, 44.) The first motion was denied, without

prejudice, by District Judge Sam Crow, who held that

             [t]his case is near the end of the screening stage and to
             this point plaintiff has done a capable job of representing
             himself. For the remaining time that this case is assigned
             to the undersigned judge, the court believes appointment
             of counsel is unnecessary. This case may be reassigned
             to another judge in the near future. The court does not
             wish to tie the hands of another judge as to this question.
             Therefore, the motion is denied without prejudice.

(Doc. 34, at 1-2.) The second motion was denied by the undersigned Magistrate

Judge, holding that there is

             no basis to distinguish Plaintiff from the many other
             untrained and/or incarcerated individuals who represent
             themselves pro se on various types of claims in Courts
             throughout the United States on any given day. Although
             Plaintiff is not trained as an attorney, and while an
             attorney might present this case more effectively, this
             fact alone does not warrant appointment of counsel.

(Doc. 47, at 4.) Within this context, the Court will address Plaintiff’s current

motion to appoint counsel (Doc. 86).



                                           2
     Case 5:18-cv-03092-JWB-KGG Document 87 Filed 05/05/20 Page 3 of 4




      The Court again states that there is no constitutional right to have counsel

appointed in civil cases such as this one. Beaudry v. Corr. Corp. of Am., 331 F.3d

1164, 1169 (10th Cir. 2003). “[A] district court has discretion to request counsel to

represent an indigent party in a civil case” pursuant to 28 U.S.C. § 1915(e)(1).

Commodity Futures Trading Comm’n v. Brockbank, 316 F. App’x 707, 712 (10th

Cir. 2008). The decision whether to appoint counsel “is left to the sound discretion

of the district court.” Lyons v. Kyner, 367 F. App’x 878, n.9 (10th Cir. 2010)

(citation omitted).

      The Court incorporates the portion of its prior Order discussing the four

factors the Tenth Circuit has identified for a court deciding whether to appoint

counsel for an individual: (1) plaintiff’s ability to afford counsel, (2) plaintiff’s

diligence in searching for counsel, (3) the merits of plaintiff’s case, and (4)

plaintiff’s capacity to prepare and present the case without the aid of counsel.

(Doc. 47, at 2-4 (citing McCarthy v. Weinberg, 753 F.2d 836, 838-39 (10th Cir.

1985) and Castner v. Colorado Springs Cablevision, 979 F.2d 1417, 1421 (10th

Cir. 1992).) In the context of this analysis, the Court finds that nothing submitted

in Plaintiff’s present motion changes the Court’s opinion that the request for

counsel should be denied.

      Plaintiff has provided additional details and examples as to how Defendants

are allegedly interfering with his ability to prosecute this case, particularly by


                                            3
     Case 5:18-cv-03092-JWB-KGG Document 87 Filed 05/05/20 Page 4 of 4




denying him access to his legal materials. (See generally Docs. 86 and 86-1.)

Similar allegations were contained in Plaintiff’s prior two motions requesting

counsel (Doc. 32, at 1, Doc. 44, at 1), but did not persuade Judge Crow or the

undersigned Magistrate Judge to appoint counsel (see Doc. 34, Doc. 47, n.1). The

undersigned Magistrate again does not find these allegations to be a basis to

appoint counsel.

      As it held in the Order on the second motion to appoint counsel, the Court

again sees no basis to distinguish Plaintiff from the many other untrained and/or

incarcerated individuals who represent themselves pro se on various types of

claims in Courts throughout the United States on any given day. The fact that an

attorney might present this case more effectively than Plaintiff is able to do

representing himself pro se does not warrant appointment of counsel. As such,

Plaintiff’s third Motion to Appoint Counsel (Doc. 86) is DENIED.



      IT IS THEREFORE ORDERED that Plaintiff’s Motion for Appointment of

Counsel (Doc. 86) is DENIED.

      IT IS SO ORDERED.

      Dated at Wichita, Kansas, on this 5th day of May, 2020.

                                        S/ KENNETH G. GALE
                                       KENNETH G. GALE
                                       United States Magistrate Judge

                                          4
